57 N.Y.2d 1028 (1982)
In the Matter of John H. Koch, Appellant,
v.
Webster Central School District Board of Education, Respondent.
Court of Appeals of the State of New York.
Decided November 11, 1982.
Warren B. Rosenbaum for appellant.
Daniel R. Mooney for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*1029MEMORANDUM.
On review of submissions pursuant to rule 500.2 (b) of the rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, without costs.
*1030Review pursuant to CPLR 7803 (subd 3), whether by Special Term or the Appellate Division, of the discretion exercised by a board of education in dismissing an employee for misconduct is limited to whether the board's discretion was abused as a matter of law (Matter of Pell v Board of Educ., 34 N.Y.2d 222, 234). The discretion exercised in such matters of internal discipline is of a "broader range because of `the complexity and sensitiveness of personnel administration in continuing intraorganizational relationships'" (Matter of Di Vito v State of New York, Dept. of Labor, 48 N.Y.2d 761, 763, quoting Matter of Ahsaf v Nyquist, 37 N.Y.2d 182, 185).
In light of the findings of the hearing officer, confirmed by the appointing officer and as to which petitioner has not sought review, that petitioner persisted in his disruptive conduct despite blunt and adequate warnings and of our review of the record, we cannot say that the board abused its discretion by dismissing petitioner (cf. Matter of Gailband v Christian, 56 N.Y.2d 890).
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed.